Citation Nr: 0405208	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  03-18 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected disability pension.  


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel





INTRODUCTION

The appellant had service with the Philippine Commonwealth 
Army (USAFFE) from September 1, 1941 to April 9, 1942, and 
with the regular Philippine Army from February 17, 1945 to 
November 26, 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision by a VA 
Regional Office (RO) that found that the appellant was not 
eligible for VA nonservice-connected disability pension.  

The appellant indicated on his June 2003 VA Form 9 that he 
desired a local hearing at the RO.  As indicated in an 
informal conference report dated on August 5, 2003, he 
appeared before a Decision Review Officer and discussed his 
claim for entitlement to nonservice-connected pension.  


FINDING OF FACT

The appellant served with the Philippine Commonwealth Army, 
in the service of the Armed Forces of the United States, from 
September 1941 to April 1942, and with the regular Philippine 
Army from February 1945 to November 1945.


CONCLUSION OF LAW

The appellant is not eligible for nonservice-connected 
disability pension benefits.  38 U.S.C.A. §§ 101(2), 107, 
1521(a) (West 2002); 38 C.F.R. §§ 3.1, 3.40 (2003); Sabonis 
v. Brown, 6 Vet. App. 426 (1996).




REASONS AND BASES FOR FINDING AND CONCLUSION

All relevant facts regarding the issue decided below have 
been properly developed and no further assistance to the 
appellant is required in order to comply with the duty to 
notify or assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) 
(West 2002); 38 C.F.R. § 3.159.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the appellant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).  According to the Court's 
holding in Quartuccio v. Principi, 16 Vet. App. 183, 186-88 
(2002), a notification consistent with the VCAA requires VA 
to 1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 2) 
inform the claimant about the information and evidence that 
VA will seek to provide; 3) inform the claimant about the 
information or evidence that the claimant is expected to 
provide; and 4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.

In a November 2000 letter from the RO (referenced by the 
appellant in his statement dated March 14, 2001), September 
2001 and September 2002 letters from the RO, and a May 2003 
statement of the case (SOC), VA informed the appellant of the 
type of evidence/information required to support his claim.  
In essence, he was told that his claim was denied because he 
did not have qualifying service, informed of his and VA's 
respective duties, asked to provide information and/or 
evidence in support of his claim, and notified of the 
relevant laws and regulations.  

Based on the above analysis, the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) have been met.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements prior to the initial adjudication is 
harmless error.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  The appellant has been provided 
the opportunity to submit evidence and argument in support of 
his claim, and to respond to VA notices.  He submitted 
relevant argument in June 2002 and June 2003.  To decide the 
appeal would not be prejudicial error to the claimant.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  However, no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  In this 
case, the essential facts are not in dispute; the case rests 
on the interpretation and application of the relevant law.  
The VCAA does not affect matters on appeal when the issue is 
limited to statutory interpretation.  See Mason v. Principi, 
16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).  No further action is required.

The appellant has advanced a claim of entitlement to VA 
nonservice-connected disability pension benefits.  In 
connection with this claim, he has a Certification from the 
Philippine Armed Forces attesting to his service during World 
War II.  

The service department has certified that the appellant had 
service with the Philippine Commonwealth Army (USAFFE) from 
September 1, 1941 to April 9, 1942, and with the regular 
Philippine Army from February 17, 1945 to November 26, 1945.  

The law authorizes payment of nonservice-connected pension to 
a veteran of war who has the requisite service and who is 
permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521 
(West 2002).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the Military Order of the 
President dated July 26, 1941 (including organized guerrilla 
forces), shall not be deemed to have been active service for 
the purpose of any law of the United States confirming 
rights, privileges or benefits upon any person by reason of 
the service of such person or the service of any other person 
in the Armed Forces, except benefits under certain contracts 
of National Service Life Insurance; the Missing Persons' Act; 
and compensation for service-connected disability or death, 
dependency and  indemnity compensation for service-connected 
death (with an exception); and burial benefits.  38 U.S.C.A. 
§ 107; 38 C.F.R. § 3.40.  With an exception not pertinent to 
this appeal, service in the Philippine Scouts (Regular 
Philippine Scouts) is included for VA disability pension, 
compensation, dependency and indemnity compensation and 
burial allowance.  38 C.F.R. § 3.40(a).

The appellant's service does not legally qualify him for 
entitlement to VA nonservice-connected disability pension.  
VA is bound by the service department's certification as to a 
claimant's military service.  Duro v. Derwinski, 2 Vet. App. 
530 (1992); 38 C.F.R. § 3.203.  The appellant had no other 
verified service.  As noted above, service before July 1, 
1946, in the organized military forces of the Government of 
the Commonwealth of the Philippines, is recognized service 
for purposes of certain VA benefits, but does not establish 
basic eligibility for nonservice-connected pension benefits.  
38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40.  The Board must deny 
the appellant's claim of entitlement to nonservice-connected 
disability pension benefits due to the absence of legal 
merit, or the lack of entitlement under the law.  Sabonis v. 
West, 6 Vet. App. 426, 430 (1994).





ORDER

The appeal is denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



